Citation Nr: 0915766	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-06 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to an increased (compensable) rating for 
patellofemoral syndrome, right knee.

4.  Entitlement to an increased (compensable) rating for 
patellofemoral syndrome, left knee.

5.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD) with duodenitis, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

A video-conference hearing was held by the undersigned 
Veterans Law Judge of the Board in June 2007.  The case was 
remanded for additional development in September 2007.  


FINDINGS OF FACT

1.  The Veteran does not have arthritis of his right knee or 
of his left knee.

2.  The Veteran's right knee patellofemoral syndrome is 
manifested by pain and motion limited by stiffness.  

3.  The Veteran's left knee patellofemoral syndrome is 
manifested by medial meniscal degeneration, pain, locking, 
and small joint effusion.  




4.  The veteran's GERD with duodenitis is not manifested by a 
moderate duodenal ulcer with recurrent episodes of severe 
symptoms 2 or 3 times a year averaging 10 days in duration, 
or with continuous moderate manifestations; or persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
right knee are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  The criteria for service connection for arthritis of the 
left knee are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  The criteria for a 10 percent rating, and not higher, for 
right knee patellofemoral syndrome are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (2008).

4.  The criteria for a 20 percent rating, and not higher, for 
left knee patellofemoral syndrome are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (2008).

5.  The criteria for a disability rating in excess of 10 
percent for GERD with duodenitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 114, 
Diagnostic Codes 7305, 7346 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The notice required for the claim for service connection for 
arthritis of the knees was furnished in a December 2003 
letter, except for that required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which was thereafter provided in a 
March 2006 letter.  The claim was readjudicated in the 
December 2008 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).

For an increased-compensation claim, such the claims for 
increased ratings for patellofemoral syndrome of the knees 
and GERD, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The RO's December 2003 letter describing the evidence needed 
to support the Veteran's claims for increased ratings was 
timely mailed before the May 2004 rating decision.  It 
described the evidence necessary to substantiate a claim for 
an increased rating, identified what evidence VA had 
collected and was collecting, requested the Veteran to send 
in particular documents and information, identified what 
evidence (including lay statements and medical evidence) 
might be helpful in establishing his claim, and invited the 
Veteran to send VA whatever evidence he had in his possession 
pertaining to his claim.  However, other than asking for 
evidence that the disability had gotten worse and advising 
the Veteran that lay statements and recent treatment records 
would be helpful, that letter did not comply with the 
increased rating requirements of Vazquez-Flores.  Although 
the Veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The Veteran was not prejudiced by the flaws in the original 
December 2003 letter.
First, in a March 2006 letter, the Veteran was notified that 
disabilities are rated from 0 to 100 percent based on 
38 C.F.R. Part 4's rating schedule and was told of the need 
to present evidence to meet the rating criteria.  He was also 
asked to submit information concerning how his condition 
affects his ability to work and statements discussing how his 
symptoms affect him (i.e., his daily life).  Second, the 
specific rating criteria for evaluating patellofemoral 
syndrome and GERD with duodenitis were provided to the 
Veteran in the May 2004 rating decision and in the December 
2005 statement of the case.  The actions and statements of 
the Veteran and his representative, including during the 
hearing in June 2007, make clear he had actual knowledge of 
the information needed to substantiate a claim for an 
increased rating of his service-connected patellofemoral 
syndrome and GERD.  In the February 2009 informal hearing 
presentation, specific reference was made to 38 C.F.R. 
§ 4.114 and § 4.71a and argument was made concerning painful 
motion of the knees and the frequency and severity of 
gastrointestinal symptoms.  

The Veteran thus had a meaningful opportunity to participate 
in the adjudication process, so the Veteran was not 
prejudiced by the delay in receiving all required notice.  
See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  The claim was readjudicated in the December 
2008 supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).




VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and examined the Veteran in March 2004 and June 2008.  
The VA examination in June 2008 was adequate, contrary to 
contentions made by the representative in February 2009.  
While X-rays were not obtained at that time, the examiner 
reviewed the claims folder, including recent radiographs in 
2007, as referenced in her statement.  Based on that review, 
she diagnosed only patellofemoral syndrome.  She did not 
diagnose arthritis, so a nexus opinion concerning arthritis 
is not required.  With respect to the increased rating claims 
for the knees and DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
functional loss, the examiner noted that the Veteran denied 
flare-ups of his knee condition and that there was no 
additional limitation of motion on repetitive testing due to 
weakness, etc.  While this was not an orthopedic examination 
limited to the knees as had been requested in the September 
2007 remand, this is not prejudicial to the Veteran because 
all of the necessary information was provided in the report.  
The Board had not requested that a specialist conduct the 
examination, as the representative asserted.  The 
representative had indicated that skyline X-rays are 
required, but he is not competent to do so, since he is a 
layperson.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  A 
remand would serve no useful purpose.   See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (the law does not require a 
useless act).  VA has satisfied its assistance duties.  


Service connection for arthritis of the knees

The Veteran claimed in September 2003 that over the years, 
arthritis has set into his knees.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran who served for 90 days or more develops 
arthritis to a degree of 10 percent or more within one year 
from separation from service, service connection may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  

The preponderance of evidence shows that the Veteran doe not 
have arthritis of either knee.  Service treatment records do 
not show arthritis of either knee.  After service, x-rays of 
the knees in September 1995 were normal.  VA x-rays and 
magnetic resonance imaging (MRI) of the knees conducted in 
March 2004 did not reveal arthritis.  The joint spaces were 
maintained.  A VA examiner in March 2004 stated that the 
Veteran had no evidence of arthritis of the knees.  More 
recent x-rays of the knees in September 2007, which were 
reviewed by the June 2008 VA examiner, showed no obvious bony 
abnormalities.  Arthritis of the knees was not diagnosed on 
VA examination in June 2008.  While there is an assessment of 
degenerative joint disease of the knees in a December 2003 VA 
treatment record, an MRI was recommended at that time.  This 
assessment was not supported by the subsequent x-rays and MRI 
of the knees; therefore, it is not afforded any probative 
weight.  Magnetic resonance imaging of the knees in March 
2004 did not result in a diagnosis of arthritis of either 
knee, and x-rays of the Veteran's knees were normal in 2004 
and 2007.  A VA examination in June 2008 did not result in a 
diagnosis of arthritis of the Veteran's knees.  The Veteran 
had complained of knee pain, and the recent x-rays were 
considered.  Instead of arthritis, the assessment was 
bilateral knee patellofemoral syndrome, per those 
radiographs.  

The Veteran's own statements that he has arthritis of he 
knees are not competent because a layperson cannot provide 
opinions that require medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge). 

In short, the Veteran does not have arthritis of either knee.  
The law requires that there be a current disability in order 
for service connection to be warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  In the absence 
of competent, credible evidence indicating that the Veteran 
has arthritis of either knee, service connection for 
arthritis of the knees, to include as secondary to 
service-connected patellofemoral syndrome of the knees, is 
not warranted.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


Increased ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
discussed the concept of the "staging" of ratings, finding 
that in increased rating cases, it was possible for a 



Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board concludes that the disabilities have not 
significantly changed and that uniform ratings are warranted.  


        Patellofemoral syndrome

The Veteran appeals the RO's May 2004 rating decision denying 
an increased (compensable) rating for patellofemoral syndrome 
of each knee.  He noted in September 2003 that his knees ache 
all the time, and that they are aggravated by the type of 
work he does.  

The Veteran's patellofemoral syndrome is currently rated 
under Diagnostic Code 5299-5257.  Other impairments of the 
knee are rated pursuant to DC 5257, which provides ratings of 
10, 20 and 30 percent for slight, moderate, and severe 
recurrent subluxation or lateral instability, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258. 

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Diagnostic Code 5261, which governs limitation of extension, 
provides a zero percent rating for extension limited to 5 
degrees, 10 percent for extension limited to 10 degrees, 20 
percent for a limitation to 15 degrees, 30 percent for a 
limitation to 20 degrees, 40 percent for extension limited to 
30 degrees, and a maximum of 50 percent for a limitation to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal knee flexion is to 140 degrees and normal knee 
extension is to 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

On VA evaluation in January 2004, the Veteran stated that his 
knees lock up on occasion, with pain over the medial aspect 
of the knees.  His strength was 5/5 and there was 
peripatellar crepitus with range of motion.  There was 
significant clicking over the medial meniscus, left more than 
right, with McMurray's maneuver.  There was no instability.  

On VA evaluation in February 2004, the Veteran stated that 
his knee pain was 3-4/10.  Quadriceps strength was 4/5 on the 
right and 4-/5 on the left.  Hamstrings strength was 4-/5 on 
the right and 4/5 on the left.  There was significant 
clicking over the medial meniscus, left more than right, with 
McMurray's maneuver, and there was tenderness in the 
bilateral patellar tendons.  An MRI in March 2004 revealed 
small joint effusion in each knee.  There was also a remote 
left knee medial collateral ligament strain and some medial 
meniscal degeneration.  




On VA examination in March 2004, the Veteran complained of 
locking of both knees, pain, swelling, heat, and popping.  
Flare-ups were mostly precipitated by weather and alleviated 
by taking pressure off his feet.  He wore knee braces and 
denied dislocation or recurrent subluxation.  On examination, 
he walked with a slow limping gait.  There was crepitus on 
palpation of the patellae.  His knees had a full range of 
motion with flexion to 150 degrees and extension to 0.  There 
was no ligamentous laxity and Lachman's and McMurray's were 
negative.  The assessment was bilateral knee patellofemoral 
syndrome.  

On VA evaluation in October 2005, the Veteran reported a 
flare-up of left knee pain.  On examination, there was no 
swelling, redness, decreased range of motion, point 
tenderness, or increased warmth of the knees, nor was there 
ballottable effusion.  The impression was acute flare up of 
chronic left knee pain.  

On VA evaluation in April 2007, the Veteran complained of 
bilateral knee pain and was wearing a left knee brace.  On 
examination, there was faint crepitus with flexion and 
extension but no edema or erythema and no bony thickening on 
either side.  The assessment was knee pain.  

On VA evaluation in September 2007, the Veteran did not give 
a good history of specific locking but described perhaps some 
subluxation in the patella which resulted in increased pain.  
He would then have a distinct pop in his knee, and symptoms 
would decrease somewhat.  In the past 3 months, he had been 
unable to run to stay in shape.  He was not using a cane 
presently.  On examination, he had a full range of motion of 
his knees, and they had no effusion, excessive warmth, or 
erythema on either side.  There was no appreciable 
instability with varus or valgus stressing of the knees or 
with Lachman's or drawer testing.  There was diffuse pain 
along the medial patella bilaterally but no appreciable pain 
or excessive laxity in the patella when stressing medially or 
laterally.  The patellar tracking appeared to be normal.  
There was no crepitus and McMurray's was normal.  The 
assessment was bilateral patellofemoral pain.  X-rays were 
normal. 




On VA evaluation in February 2008, the Veteran complained of 
left knee locking and right knee medial patella pain.  He was 
having spasms from his medial knee to the vastus medialis 
obliqus.  He stated that he was able to do all activities for 
work.  He described his pain as 3/10 and there was tenderness 
in the distal right iliotibial band.  His active range of 
motion was within normal limits and his strength was too.  

On VA examination in June 2008, the Veteran reported constant 
knee pain rated 7/10 bilaterally associated with intermittent 
swelling and locking sensations.  He was using a brace as 
needed and denied flare-ups of his knee condition.  He worked 
as a firefighter and denied any effects of his knees on his 
occupation.  Examination of the knee joints bilaterally did 
not reveal any evidence of edema, effusion, swelling, 
redness, heat, erythema, abnormal movement, ankylosis, or 
guarding.  Anterior drawer and McMurray's tests were 
negative.  There was some tenderness to palpation over the 
patellae.  There was no tenderness to palpation over the 
medial or lateral joint line.  Range of motion was limited by 
stiffness on the right knee with flexion 140 degrees and 
extension 0 degrees, both actively and passively.  The range 
of motion of the left knee was within normal limits at 
flexion to 150 degrees, and extension to 0 degrees, actively 
and passively, but there was guarding with passive range of 
motion in each knee.  There was no additional limitation in 
range of motion on repetitive testing due to weakness, 
fatigue, lack of endurance, or incoordination in the knee 
joints, and the Veteran's gait was nonantalgic.  The 
assessment was bilateral knee patellofemoral syndrome.  

The Veteran has consistently complained of pain of the left 
knee, and in March 2008 he stated that his left knee locks up 
4 to 5 times a week.  MRI in March 2004 showed medial 
meniscal degeneration of the left knee and a small joint 
effusion.  Based on this evidence, the Board finds that a 20 
percent rating under DC 5258 is warranted.  This is the 
highest rating available under DC 5258.

A rating higher than 20 percent is not warranted for the left 
knee.  Flexion has been to 150 degrees and extension has been 
to 0 degrees, which does not meet the criteria for a 0 
percent rating under DC 5260 or 5261.  And the June 2008 VA 
examiner stated that there was no additional limitation of 
motion on repetitive testing due to fatigue, lack of 
endurance, or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  There have been no findings of 
subluxation or instability.  Examination of the left knee has 
shown no abnormal movement or ligamentous laxity.  Therefore, 
a higher and/or separate rating is not warranted under DC 
5260, 5261, or DC 5257.

As for the right knee, the Veteran has stated that he is much 
more symptomatic on the left than the right.  See VA 
treatment record dated September 11, 2007.  While he has 
complained of pain and locking of the right knee, the MRI in 
March 2004 showed small joint effusion and nothing else.  See 
VA treatment record dated May 17, 2004.  There was no 
meniscal degeneration and abnormality of the cartilage, as 
there was of the left knee.  Accordingly, a 20 percent rating 
is not warranted under DC 5258.  However, given the 
complaints and findings of pain of the Veteran's right knee 
and the notation by the June 2008 VA examiner that range of 
motion of the right knee was limited by stiffness, the Board 
finds that a 10 percent rating is warranted under DC 5260.  
See 38 C.F.R. § 4.40, 4.45.  A rating higher than 10 percent 
is not warranted, however.  Flexion has been to 140 degrees, 
which does not even meet the criteria for a 0 percent rating 
under DC 5260, and the VA examiner stated that there was no 
additional limitation of motion on repetitive testing due to 
fatigue, lack of endurance, or incoordination.  See DeLuca v. 
Brown, 8 Vet. App. 202, 207-08 (1995).  Extension has been 
full to 0 degrees, and there have been no findings of 
subluxation or instability.  Examination of the knee has 
shown no abnormal movement or ligamentous laxity.  Therefore, 
a higher and/or separate rating is not warranted under DC 
5261 or DC 5257.

The service-connected disability does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The Veteran has not been hospitalized for his 
symptoms and he indicated in February 2008 that he was able 
to do all activities for work.  The rating schedule 
contemplates the Veteran's symptoms.  Accordingly, referral 
for an extraschedular rating is not warranted.  Thun v. 
Peake, 22 Vet. App. 111 (2008).





        GERD with duodenitis 

The veteran's GERD with duodenitis is currently rated as 10 
percent disabling under Diagnostic Code 7399-7305.  Under 
Diagnostic Code 7305, a 10 percent rating is warranted when 
there is a mild duodenal ulcer, with recurring symptoms once 
or twice yearly.  A 20 percent evaluation is warranted where 
the condition is moderate, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 40 
percent rating applies if the condition is moderately severe, 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 
maximum evaluation of 60 percent is warranted if the 
condition is severe, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  See 
38 C.F.R. § 4.114, Diagnostic Code 7305 (2008).

38 C.F.R. § 4.114, Diagnostic Code 7346 has also been 
considered.  It is for hiatal hernia and provides:

Symptoms of pain, vomiting material weight loss and 
hematemesis or melena with moderate anemia; or other symptoms 
combinations productive of severe impairment of health, 60 
percent.

Persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, 30 percent. 

With two or more of the symptoms for the 30 percent 
evaluation of less severity, 10 percent.  

A private upper gastrointestinal endoscopy conducted 
privately for VA in March 2004 revealed that the Veteran's 
duodenum was normal.  On VA examination at that 



time, the Veteran denied nausea, vomiting, hematemesis, blood 
in his stools, weight loss, and significant ongoing abdominal 
pain.  The assessment was gastritis per 
esophagogastroduodenoscopy with no current evidence of ulcer.  

On VA gastrointestinal consultation in February 2005, the 
Veteran denied seeing blood and he denied vomiting but felt 
nauseous at times.  His abdomen had no rebound or guarding 
but there was some tenderness to deep palpation in the 
periumbilical region.  

A VA upper gastrointestinal series in March 2005 revealed the 
Veteran's esophagus to have normal peristalsis and a small 
distal esophageal web that resulted in no obstruction.  No 
ulcerations or erosions or strictures were identified, and 
there were no filling defects or hiatal hernia.  The stomach 
had no ulcerations or craters.  

A May 2005 VA pinch biopsy in the 3rd part of the Veteran's 
duodenum revealed normal mucosa there.  There was mild 
erythematous mucosa in the antrum and the diagnosis was rule 
out H. pylori.  

On VA evaluation in April 2007, the Veteran's weight was 
stable and his gastrointestinal symptoms were controlled by 
medications.  In August 2007, the Veteran complained of some 
epigastric and left upper and lower quadrant sharp pains 
which would last 5 minutes.  He had seen no blood in his 
stool, and had had no nausea, vomiting, or heartburn.  The 
assessment was history of peptic ulcer disease.

On VA examination in June 2008, the Veteran reported symptoms 
of acid reflux with a sensation of burping, acidity, and gas 
for about a half hour around 4-5 times per week, but he was 
able to function with the above symptoms.  He denied any 
effect of his acid reflux on his occupation.  He denied 
dysphagia, regurgitation of food, chest pain, arm pain, 
shoulder pain, and vomiting.  He reported occasional nausea.  
He had no unintentional weight loss, no hematemesis, and no 
melena.  His episodes did not appear to be incapacitating.  
On examination there was no evidence of epigastric 
tenderness.  The assessment was history of GERD with 
erythematous gastropathy per esophagogastroduodenoscopy in 
2005.  

The evidence in the claims folder shows that the Veteran does 
not currently have an active duodenal ulcer, and that he does 
not have the symptoms which would be necessary for a 20 
percent rating under Diagnostic Code 7305.  He does not have 
or nearly approximate a moderate duodenal ulcer with 
recurring episodes of severe symptoms 2 or 3 times a year 
averaging 10 days in duration, nor does he have continuous 
moderate manifestations.  The studies have shown that there 
is no ulcer or crater present currently, and he has denied 
weight loss, blood in his stools, vomiting, and hematemesis.  
The representative in February 2009 pointed out that the 
Veteran has been anemic.  However, as the examiner in June 
2008 pointed out, a VA gastroenterologist in November 2007 
had indicated that he had iron deficiency due to blood 
donations, and a later November 2007 VA medical record shows 
that his anemia was resolving.  

Additionally, the Veteran does not have or nearly approximate 
the symptoms which would be necessary for a 30 percent rating 
under Diagnostic Code 7346.  He has indicated that he does 
not have dysphagia, pyrosis (heartburn), or substernal, arm, 
or shoulder pain.  No medical evidence indicates that his 
condition is productive of considerable impairment of health.  
He has indicated that there are no incapacitating symptoms 
and that he has been able to function with his symptoms.  

The Board has reviewed the rating schedule and finds that no 
other Diagnostic Codes are appropriate.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993) (en banc).

The service-connected disability does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The Veteran has not been hospitalized for his 
symptoms and he indicated in June 2008 that he has been able 
to function with his symptoms and denied any effects of his 
acid reflux on his occupation.  The rating schedule 
contemplates the Veteran's symptoms.  Accordingly, referral 
for an extraschedular rating is not warranted.  Thun v. 
Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for right knee arthritis is denied.

Service connection for left knee arthritis is denied.

A 10 percent rating for right knee patellofemoral syndrome is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.
 
A 20 percent rating for left knee patellofemoral syndrome is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

An increased rating for GERD with duodenitis is denied.



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


